UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A (Amendment No. 1) ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007 COMMISSION FILE NO.: 0-52356 SEAWAY VALLEY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-5996486 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10-18 Park Street, 2 nd Floor, Gouverneur, NY 13642 (Address of principal executive offices) (Zip Code) (315) 287-1122 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value. Check whether the issuer is not required to file reports pursuant to Section 13or 15(d) of the Exchange Act. Yes [ ] No [X] Check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ]. Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [X] State issuer's revenues for its most recent fiscal year: $4,197,633. The number of outstanding shares of common stock as of March 31, 2008 was 997,941,917. Based on the closing price of the Registrant's common stock, the aggregate market value of the voting stock held by non-affiliates of the Registrant as of March 31, 2008 was $6,486,622. This amendment is being filed to more accurately reflect the acquisition of WiseBuys Stores IncUpon further review, the Company determined that the acquisition of WiseBuys Store Inc. was not a merger under common control as previously reported, since the CEO did not hold a majority interest in the Company at the time of acquisition. Accordingly, the Company has restated its financial statements to include the operations of Wisebuys Stores Inc. only subsequent to the acquisition date and to recognize the excess purchase price over the fair value of the net assets acquired as goodwill. 1 Seaway Valley Capital Corporation ANNUAL REPORT ON FORM 10-KSB/A FOR THE YEARS ENDED DECEMBER 31, 2 TABLE OF CONTENTS Page No Part I Item 1 Description of Business 3 Item 2 Description of Properties 10 Item 3 Legal Proceedings 11 Item 4 Submission of Matters to a Vote of Security Holders 11 Part II Item 5 Market for Registrant's Common Equity and Related Stockholder Matters 11 Item 6 Management's Discussion and Analysis 12 Item 7 Financial Statements 16 Item 8 Changes and Disagreements with Accountants on Accounting and Financial Disclosure 52 Item 8A Controls and Procedures 52 Item 8B Other Information 52 Part III Item 9 Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 52 Item 10 Executive Compensation 54 Item 11 Security Ownership of Certain Beneficial Owners and Related Stockholder Matters 54 Item 12 Certain Relationships and Related Transactions and Director Independence 55 Part IV Item 13 Exhibits 56 Item 14 Principal Accountant Fees and Services 56 Signatures 57 2 Forward Looking Statements FORWARD LOOKING STATEMENTS In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words "believes," "expects," "intends," "anticipates," "plans to," "estimates," "projects," or similar expressions. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled "Description of Business - Business Risk Factors." Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's opinions only as of the date hereof. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission (the "SEC"), including the Quarterly Reports on Form 10QSB to be filed by us in the fiscal year 2008. PART I ITEM 1. DESCRIPTION OF BUSINESS Seaway Valley Capital Corporation (“Seaway Valley” or the “Company”) is a venture capital and leveraged buyout investment company. Seaway Valley focuses on equity and equity-related investments in companies that require expansion capital and in companies pursuing acquisition strategies. Seaway Valley will consider investment opportunities in a number of different industries, including retail, consumer products, restaurants, media, business services, and manufacturing. The Company will also consider select technology investments. Returns are intended to be in the form of the eventual share appreciation and dispossession of those equity stakes and income from loans made to businesses. RETAIL HOLDINGS On October 23, 2007, Seaway Valley acquired all of the capital stock of WiseBuys Stores, Inc. (“WiseBuys”). WiseBuys Stores, Inc. was organized in 2003 and owns and operates five retail stores in central and northern New York.
